Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Vaughan, A Novel Machine Learning Classifier Based on a Qualia Modeling Agent (QMA), Doctoral Thesis, Air Force Institute of Technology, 2016, pp. 1-205, in view of Saarinen, Adaptive Real-Time Anomaly Detection for Multi-Dimensional Streaming Data, Master's Thesis, Aalto University, 2017, pp. 1-91 in their entireties. Specifically:

Claim 1
           Claim 1's ''during a training phase of operation of an ensemble of machine learning models comprising a first machine learning model and a second machine learning model, training the first machine learning model using first training data having a first classification for predicting a property of an input sample;'' is generally taught by Vaughan, page 67, first full paragraph, where it recites:

…which is not observed but can be learned from the training data, which consists of pairs {xi; yi}…

	The claimed “ensemble of machine learning models” is not expressly taught by Vaughan. It is, however, taught by Saarinen page 15, last partial paragraph, where it recites:

One option is to use an ensemble of learners and use e.g. majority voting to determine the final output [60]. This might be useful for reoccurring concepts: learners can also be activated and deactivated, then retraining does not take time but old patterns can be activated fast if the correct model is found.

	Rationale - It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to substitute the ensemble of learners from Saarinen for the single learners in Vaughan because an ensemble of learners can take a group of mediocre learners and use them to form one very accurate learner.

           Claim 1's ''during the training phase of operation, training the second machine learning model using second training data having a second classification, the second classification being different than the first classification and wherein the second classification is an inlier/outlier classification with a confidence level;'' is generally taught by Vaughan, page 70, first full paragraph, where it recites:

For each data set all of the samples were randomly structured into separate partitions of equal size. Different subsets of the partitions were identified as training, validation, and testing partitions to create one test run.

	The claimed “inlier/outlier classification with a confidence level”
is taught by Saarinen, page 27, first full paragraph, where it recites:

While the exact algorithm requires storing all points within the window in ISB, the approximate algorithm consumes less memory. There, only a certain fraction of randomly chosen safe inliers is stored. They cannot become anomalies but could of course affect the anomaly score of other points. In addition, instead of storing the list of preceding neighbours at the arrival of a sample, a ratio of preceding safe inlier neighbours and total number of safe inliers can be stored.

	Rationale - It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the “inlier/outlier classification with a confidence level” of Saarinen with the classifier of Vaughan because outliers reduce the overall accuracy of a classifier by adding noise. The removal of noisy outliers improves the overall accuracy of the system.

           Claim 1's ''determining, during an inference phase of operation of the second machine learning model, if the input sample is an inlier or an outlier;'' is not expressly taught by Vaughan. It is, however, taught by Saarinen, page 27, first full paragraph, where it recites:

While the exact algorithm requires storing all points within the window in ISB, the approximate algorithm consumes less memory. There, only a certain fraction of randomly chosen safe inliers is stored. They cannot become anomalies but could of course affect the anomaly score of other points. In addition, instead of storing the list of preceding neighbours at the arrival of a sample, a ratio of preceding safe inlier neighbours and total number of safe inliers can be stored.

	Rationale - It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the “inlier/outlier classification” of Saarinen with the classifier of Vaughan because outliers reduce the overall accuracy of a classifier by adding noise. The removal of noisy outliers improves the overall accuracy of the system.

           Claim 1's ''if the input sample is determined to be an outlier, the second machine learning model outputting a notification; and'' is not expressly taught by Vaughan. It is, however, taught by Saarinen, page 12, second full paragraph, where it recites:

Events can be given either binary labels, whether they are anomalous or not, or scores indicating how likely they are anomalous [45]. Scoring can be used to choose e.g. n highest scoring events as anomalies. If scores are used, the user can typically tune the definition and threshold for an anomaly. However, sometimes a simple list of anomalies, which binary labels give clearly, is desired. Another possibility is to discretize the scores into anomaly levels, such as minor, major and critical.

	Rationale - It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the “inlier/outlier classification” of Saarinen with the classifier of Vaughan because outliers reduce the overall accuracy of a classifier by adding noise. The removal of noisy outliers improves the overall accuracy of the system.

           Claim 1's ''if the input sample is determined to be an inlier, providing the input sample to the first machine learning model for further computation.'' is not expressly taught by Vaughan. It is, however, taught by Saarinen, page 27, first full paragraph, where it recites:

While the exact algorithm requires storing all points within the window in ISB, the approximate algorithm consumes less memory. There, only a certain fraction of randomly chosen safe inliers is stored. They cannot become anomalies but could of course affect the anomaly score of other points. In addition, instead of storing the list of preceding neighbours at the arrival of a sample, a ratio of preceding safe inlier neighbours and total number of safe inliers can be stored.


	Rationale - It would have been obvious for one of ordinary skill in the art, at the time of the effective filing date, to combine the “inlier/outlier classification” of Saarinen with the classifier of Vaughan because outliers reduce the overall accuracy of a classifier by adding noise. The removal of noisy outliers improves the overall accuracy of the system.

Claim 6
           Claim 6's ''The method of claim 1, wherein the notification comprises one of a randomly generated output value or an error notification.'' is anticipated by Vaughan, page 110, first full paragraph, where it recites:

Due to the manually expensive process of running the various models, compiling and reporting the results, a moderate k value of 5 was selected for this research. In order to reduce variance, while not increasing bias, the entire process was repeated with the data set re-randomized.

Claim 8
           Claim 8's ''The method of claim 1, wherein the machine learning model is provided as a service and stored remotely from a user.'' is anticipated by Vaughan, page 10, last full paragraph, where it recites:

This dissertation proposes that a machine learning (ML) classifier is analogous to an intelligent agent, and all variables (target and predictive) are analogous to the important details of experiences that have been stored in the agent's memory. The intelligent agent does not know a priori what future experiences will require cognitive inference (pattern-completion), therefore it is reasonable to expect that all of the important details of experiences are represented and recalled using the same mechanism.

	Applicant did not define the term remote. Any distance satisfies.

Response to Arguments
Applicant's arguments filed 31 MAY 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues:

Argument 1
Even though the applicant does not necessarily agree that Vaughan anticipates claim 1, in accordance with the examiner’s indication of allowable subject matter, claim 1 was amended to include the limitations of claims 4 and 5. Claims 2 —5 and 7 were canceled. The applicant believes claim 1, as amended, is allowable over Vaughan.

	Applicant’s amendments are extensive and bring the claims within the scope of art presently cited.

Argument 2
Also, dependent claims 6 and 8 are allowable at least because claim 1 is allowable.

	Dependent claims are rejected, above.
	Since independent claim 1 is rejected, there is no novel/nonobvious matter that is incorporated by reference to the dependent claims.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
26 AUG 2022